Exhibit 10.2

Execution Version

REGISTRATION RIGHTS AGREEMENT

dated as of

September 19, 2012

among

TGR FINANCIAL, INC.

and

the Holders party hereto

 

  

 

CONFIDENTIAL  

 

  



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

Section 1.       Definitions

     1   

Section 2.       Demand Registrations

     4   

Section 3.       Piggyback Registration

     7   

Section 4.       Shelf-Take Downs

     9   

Section 5.       Restrictions on Public Sale by Holders of Registrable
Securities

     9   

Section 6.       Registration Procedures

     10   

Section 7.       Registration Expenses

     14   

Section 8.       Indemnification

     15   

Section 9.       Rule 144

     18   

Section 10.     Underwritten Registrations

     18   

Section 11.     Limitation on Subsequent Registration Rights

     19   

Section 12.     Miscellaneous

     19   

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 19,
2012, is by and among TGR Financial, Inc., a Florida corporation (the
“Company”), and each of the Investors party hereto.

WHEREAS, in connection with the formation of the Company and the bank holding
company reorganization (the “Holding Company Reorganization”), all of the shares
of common stock of the Bank (defined below) have been or will be exchanged for
Common Stock (defined below) on a tax-free basis;

WHEREAS, in connection with the purchase by the Investors of common stock of the
Bank, which have been or will be exchanged for Common Stock (or, if applicable,
Preferred Stock (defined below)) in connection with the Holding Company
Reorganization, and from time to time of shares of Common Stock (or, if
applicable, Preferred Stock) pursuant to the Investment Agreement (each time, an
“Offering”), the parties hereto desire to enter into this Agreement to provide
the Holders (defined below) with certain registration and other rights with
respect to the Company and the shares of Common Stock (or, if applicable,
Preferred Stock).

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings, and terms used herein but not otherwise defined
herein shall have the meanings assigned to them in the Stockholders’ Agreement:

“Agreement” shall have the meaning set forth in the Preamble.

“Bank” means First National Bank of the Gulf Coast, a national banking
association.

“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company.

“Company” shall have the meaning set forth in the Preamble.

“Company Securities” shall mean (i) the Common Stock and Preferred Stock,
(ii) securities convertible into or exercisable or exchangeable for Common Stock
and/or Preferred Stock, (iii) any other equity or equity-linked security issued
by the Company (including any security that includes an equity component (such
as an equity kicker), (iv) options, warrants or other rights to acquire Common
Stock, Preferred Stock or any other equity or equity-linked security issued by
the Company or (v) any hybrid security issued by an Affiliate of the Company.

“Demand Notice” shall have the meaning set forth in Section 2(a) hereof.



--------------------------------------------------------------------------------

“Demand Registration” shall have the meaning set forth in Section 2(a) hereof.

“Determination Date” means, with respect to any Holder who is not a Permitted
Transferee of an Investor and who becomes a Holder pursuant to Section 12(c),
the date such Person becomes a Holder.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“FINRA” shall have the meaning set forth in Section 5.

“Holder” shall mean any Investor and any Person set forth on Schedule I under
the heading “Holders” and that signs a Holder Counterpart Signature Page
attached hereto as Exhibit A, who acquires Registrable Securities from an
Investor and becomes a party hereto pursuant to Section 12(c) or is otherwise a
party to the Stockholders’ Agreement and this Agreement. For purposes of this
Agreement, a Holder and each of its affiliates who are also Holders shall,
collectively, be deemed to be one Holder.

“Indemnified Party” shall have the meaning set forth in Section 8(c) hereof.

“Indemnifying Party” shall have the meaning set forth in Section 8(c) hereof.

“Internal Expenses” shall have the meaning set forth in Section 7.

“Investment Agreement” shall mean the Investment Agreement, dated as of
September 19, 2012, by and among the Company and the parties thereto.

“Investor” shall mean the parties hereto that are set forth on Schedule I under
the heading “Investors.” Each of the Lightyear entities set forth on Schedule I
shall collectively constitute one Investor and each of the GMT entities set
forth on Schedule I shall collectively constitute one Investor.

“Key Investors” shall mean Lightyear and GMT (and their Permitted Transferees).

“Losses” shall have the meaning set forth in Section 8(a) hereof.

“Maximum Committed Percentage” has the meaning set forth in the Investment
Agreement.

“Notice” shall have the meaning set forth in Section 2(a) hereof.

“Offering” has the meaning set forth in the Recitals.

“Permitted Transferee” shall have the meaning set forth in the Stockholders’
Agreement.

“Person” shall mean any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, governmental entity or other entity of any kind, and
shall include any successor (by merger or otherwise) of such entity.

 

2



--------------------------------------------------------------------------------

“Piggyback Notice” shall have the meaning set forth in Section 3(a) hereof.

“Piggyback Registration” shall have the meaning set forth in Section 3(a)
hereof.

“Preferred Stock” shall mean the preferred stock designated as the “Series A
Nonvoting Convertible Preferred Stock”, par value $1.00 per share, of the
Company.

“Proceeding” shall mean an action, claim, suit, arbitration or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

“Public Offering” means an underwritten public offering of Company Securities
pursuant to an effective registration statement under the Securities Act, other
than pursuant to a registration statement on Form S-4 or Form S-8 or any similar
or successor form.

“Qualified Public Offering” shall mean a Public Offering with aggregate proceeds
(net of offering expenses) of at least one hundred million dollars
($100,000,000) to the Company.

“Registrable Securities” shall mean (i) the shares of Preferred Stock and Common
Stock (including shares of Common Stock issuable upon conversion of shares of
Preferred Stock) acquired by the Investors in each Offering and (ii) any shares
of Company Securities issued or issuable with respect to such shares of Common
Stock by way of share split, share dividend, recapitalization, exchange, merger,
consolidation or similar event or otherwise. As to any particular Registrable
Securities, once issued such securities shall cease to be Registrable Securities
when (i) they are sold pursuant to an effective Registration Statement under the
Securities Act, (ii) they are sold pursuant to Rule 144 under the Securities
Act, or (iii) they shall have ceased to be outstanding. A Holder of less than 1%
of the Company’s outstanding Common Stock shall cease to hold Registrable
Securities once such securities can be sold without limitation under Rule 144.

“Registration Statement” shall mean any registration statement of the Company
under the Securities Act which covers any of the Registrable Securities pursuant
to the provisions of this Agreement, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

 

3



--------------------------------------------------------------------------------

“Rule 144” shall mean Rule 144 (or any successor provisions) under the
Securities Act.

“SEC” shall mean the U.S. Securities and Exchange Commission or any successor
governmental agency.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Underwritten Offering” shall have the meaning set forth in Section 4
hereof.

“Stockholders’ Agreement” shall mean the Company’s Stockholders’ Agreement,
dated September 19, 2012 by and among the Company and the parties thereto.

“Take-Down Notice” shall have the meaning set forth in Section 4 hereof.

“underwritten registration” or “underwritten offering” shall mean a registration
in which Company Securities are sold to an underwriter for reoffering to the
public.

For purposes of this Agreement unless otherwise provided, any calculation of any
number, percentage or majority of shares of Common Stock shall be calculated
assuming that all shares of Preferred Stock held by all Stockholders shall have
been fully converted into Common Stock prior to such calculation (without regard
to any limitations on conversion to which the Preferred Stock may then be
subject).

Section 2. Demand Registrations.

(a) Requests for Registration. (i) Subject to the following paragraphs of this
Section 2(a), on or after the earlier of (A) the third anniversary of the date
hereof and (B) the Qualified Public Offering, each Key Investor shall have the
right, by delivering a written notice to the Company, to require the Company to
register, pursuant to the terms of this Agreement, under and in accordance with
the provisions of the Securities Act, the number of Registrable Securities
requested to be so registered pursuant to the terms of this Agreement, provided,
that the anticipated aggregate offering price of all Registrable Securities
requested to be so registered by all Holders is at least $10,000,000 (any such
written notice, a “Demand Notice” and any such registration, a “Demand
Registration”); provided, however, that the Company shall not be obligated to
file a registration statement relating to any registration request under this
Section 2(a) within a period of 120 days after the effective date of (x) any
other registration statement relating to any registration request under this
Section 2(a) or (y) the Qualified Public Offering, and any request for
registration during such period shall be of no force or effect. Following
receipt of a Demand Notice for a Demand Registration in accordance with this
Section 2(a), the Company shall use its commercially reasonable efforts to file
a Registration Statement as promptly as practicable and shall use its
commercially reasonable efforts to cause such Registration Statement to be
declared effective under the Securities Act as promptly as practicable after the
filing thereof.

 

4



--------------------------------------------------------------------------------

(ii) Within twenty (20) days after receipt by the Company of a Demand Notice in
accordance with this Section 2(a), the Company shall give written notice (the
“Notice”) of such Demand Notice to all other Holders and shall, subject to the
provisions of Section 2(b) hereof, include in such registration all Registrable
Securities with respect to which the Company received written requests for
inclusion therein within fifteen (15) days after such Notice is given by the
Company to such Holders.

(iii) All requests made pursuant to this Section 2 will specify the number of
Registrable Securities to be registered and the intended methods of disposition
thereof.

(iv) The Company shall be required to maintain the effectiveness of the
Registration Statement with respect to any Demand Registration for a period of
at least 180 days after the effective date thereof or such shorter period during
which all Registrable Securities included in such Registration Statement have
actually been sold; provided, further, that the Company shall use its
commercially reasonable efforts to keep any shelf registration statement filed
on Form S-3 (or other available form that permits forward incorporation of
reports filed pursuant to the Exchange Act) continuously effective for a period
of at least one year or such shorter period during which all Registrable
Securities registered pursuant to such shelf registration statement have been
sold in one or more Shelf Underwritten Offerings or otherwise.

(b) Priority on Demand Registration. If any of the Registrable Securities
registered pursuant to a Demand Registration are to be sold in a firm commitment
underwritten offering, and the managing underwriter or underwriters advise the
Holders in writing that, in its view, the total number or dollar amount of
Registrable Securities and other Company Securities proposed to be sold in such
offering is such as to adversely affect the success of such offering (including,
without limitation, Company Securities proposed to be included by other holders
of Company Securities entitled to include securities in such Registration
Statement pursuant to incidental or piggyback registration rights), then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities that in the good faith opinion of such
managing underwriter can be sold without adversely affecting such offering, and
such number of Registrable Securities and other Company Securities shall be
allocated as follows, unless the underwriter requires a different allocation:

(i) first, pro rata among the Key Investors on the basis of the percentage of
Registrable Securities (on an as-converted basis) requested to be included in
such Registration Statement by such Key Investors;

(ii) second, pro rata among the Holders (other than the Key Investors) on the
basis of the percentage of Registrable Securities (on an as-converted basis)
requested to be included in such Registration Statement by such Holders; and

(iii) third, any securities proposed to be registered for the account of any
other Persons (including the Company), with such priorities among them as such
Persons shall determine.

 

5



--------------------------------------------------------------------------------

For purposes of any underwriter cutback, Registrable Securities shall also
include any Registrable Securities held by the partners, retired partners,
stockholders or affiliates of the Holders, or the estates and family members of
any such Holder or such partners and retired partners, any trusts for the
benefit of any of the foregoing persons and, at the election of such Holder or
such partners, retired partners, trust or affiliates, any charitable
organization, in each case to which any of the foregoing shall have distributed,
transferred or contributed Registrable Securities prior to the execution of the
underwriting agreement in connection with such underwritten offering; provided
that such distribution, transfer or contribution occurred not more than 90 days
prior to such execution, and such Holder and other persons shall be deemed to be
a single selling Holder, and any pro rata reduction (unless the managing
underwriter requires a different allocation) with respect to such selling Holder
shall be based upon the aggregate amount of Registrable Securities owned by all
entities and individuals included in such selling Holder, as defined in this
sentence. No securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration.

(c) Postponement of Demand Registration. The Company shall be entitled, by
delivering written notice to the Holders requesting registration, to postpone
not more than once in any 12-month period, for a reasonable period of time not
in excess of 120 days, the filing of a Registration Statement if the Company
determines in the good faith judgment of the board of directors of the Company
that such registration and offering would reasonably be expected to materially
adversely affect or materially interfere with any bona fide material financing
of the Company or any material transaction under consideration by the Company or
would require disclosure of information that has not been disclosed to the
public, the premature disclosure of which would materially adversely affect the
Company. Such notice shall contain a statement of the reasons for such
postponement and an approximation of the anticipated delay. The Holders
receiving such notice shall keep the information contained in such notice
confidential subject to the same terms set forth in Section 6(p). If the Company
shall so postpone the filing of a Registration Statement, the Key Investor who
requested such registration pursuant to Section 2(a) shall have the right to
withdraw the request for registration by giving written notice to the Company
(which shall promptly forward such notice to any other Holders participating in
such proposed offering) at any time prior to the anticipated termination date of
the postponement period, as provided in the notice delivered to the Holders.

(d) Number of Demand Notices. In connection with the provisions of this
Section 2, each Key Investor shall have the right to deliver (or cause to be
delivered) up to three (3) Demand Notices to the Company hereunder. No Demand
Registration shall be deemed to have occurred for purposes of this Section 2(d)
if the Registration Statement relating thereto (i) does not become effective,
(ii) is not maintained effective for the period required pursuant to this
Section 2, (iii) the offering of the Registrable Securities pursuant to such
Registration Statement is subject to a stop order, injunction, or similar order
or requirement of the SEC during such period, or (iv) less than 75% of the
Registrable Securities included in an Key Investor’s Demand Notice have been
registered pursuant to such Registration Statement as a result of the allocation
set forth in Section 2(b).

(e) Revocation of Demand Notice. At any time before the effective date of the
Registration Statement relating to a registration of Registrable Securities, the
Key Investor giving the Demand Notice with respect to such Demand Registration
may revoke such request

 

6



--------------------------------------------------------------------------------

without liability to itself or to any of the other Holders requesting
registration, by providing notice to the Company revoking such request;
provided, however, that if another Key Investor has requested to include
Registrable Securities in such registration statement pursuant to
Section 2(a)(ii) and such other Key Investor has not exercised all of its rights
to give Demand Notices, then such other Key Investor can elect to have such
registration continue (in which case such registration will count as a Demand
Notice of such other Key Investor and such Key Investor shall have all rights
related to a Key Investor who provides a Demand Notice). If a Key Investor
requesting registration revokes such request, such request shall be considered
to be a Demand Registration in accordance with Section 2(d) unless (i) such
revocation was made in accordance with Section 2(c), (ii) such revocation was
due to a material adverse change in the Company’s business, operations,
financial condition, operating results or prospects, or to an action by or
omission of the Company or was otherwise caused by the Company, (iii) the
revoking Key Investor reimburses the Company for all out-of-pocket expenses of
the Company (excluding, for the avoidance of doubt, any Internal Expenses (as
defined below)) related to such revoked request or (iv) another Key Investor
elects to continue the relevant registration (in which case, it shall count as a
Demand Notice for such Key Investor).

(f) Registration Statement Form. If any registration requested pursuant to this
Section 2 which is proposed by the Company to be effected by the filing of a
Registration Statement on Form S-3 (or any successor or similar short-form
registration statement) shall be in connection with an underwritten Public
Offering, and if the managing underwriter shall advise the Company in writing
that, in its opinion, the use of another form of Registration Statement is of
material importance to the success of such proposed offering or is otherwise
required by applicable law, then such registration shall be effected on such
other form.

Section 3. Piggyback Registration.

(a) Right to Piggyback. (i) If the Company proposes to file a registration
statement under the Securities Act with respect to an offering of Company
Securities whether or not for sale for its own account (other than a
registration statement (i) on Form S-4, Form S-8 or any successor forms thereto,
(ii) filed solely in connection with an exchange offer or any employee benefit
or dividend reinvestment plan or (iii) filed in connection with the Company’s
Rights Offering), then, each such time, the Company shall give prompt written
notice of such proposed filing at least twenty (20) days before the anticipated
filing date (the “Piggyback Notice”) to all Holders. The Piggyback Notice shall
offer the Holders the opportunity to include (or cause to be included) in such
registration statement the number of Registrable Securities as each such Holder
may request (a “Piggyback Registration”). Subject to Section 3(b) hereof, the
Company shall include in each such Piggyback Registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within fifteen (15) days after notice has been given to the
Holders. The eligible Holders shall be permitted to withdraw all or part of the
Registrable Securities from a Piggyback Registration at any time at least two
(2) business days prior to the effective date of such Piggyback Registration.
The Company shall not be required to maintain the effectiveness of the
Registration Statement for a Piggyback Registration beyond the earlier to occur
of (i) 180 days after the effective date thereof and (ii) consummation of the
distribution by the Holders of the Registrable Securities included in such
Registration Statement.

 

7



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary set forth herein, if such
Piggyback Registration involves an underwritten Public Offering, each Holder
requesting Piggyback Registration must sell its Registrable Securities to the
selected underwriters on the same terms and conditions as apply to the Company
or any other holders of Company Securities on whose behalf the Piggyback
Registration was initiated. If at any time after giving notice of its intention
to register any Company Securities pursuant to this Section 3(a) and before the
effective date of the applicable Registration Statement, the Company shall
determine for any reason not to register the securities it had proposed to
register, the Company shall give notice to all Holders requesting Piggyback
Registration and, thereupon, the Company shall be relieved of its obligations to
register any securities to be registered at such time pursuant to this
Section 3(a). No registration effected under this Section 3(a) shall relieve the
Company of its obligations to effect a Demand Registration to the extent
required under Section 2(a).

(b) Priority on Piggyback Registrations. The Company shall use commercially
reasonable efforts to cause the managing underwriter or underwriters of a
proposed underwritten offering to permit Holders who have submitted a Piggyback
Notice in connection with such offering to include in such offering all
Registrable Securities included in each Holder’s Piggyback Notice on the same
terms and conditions as any other shares of Company Securities included in the
offering. Notwithstanding the foregoing, if the managing underwriter or
underwriters of such underwritten offering have informed the Company in writing
that it is their good faith opinion that the total amount of Company Securities
that such Holders, the Company and any other Persons having rights to
participate in such registration, intend to include in such offering is such as
to adversely affect the success of such offering, then the amount of Company
Securities to be offered in such registration shall be reduced to the extent
necessary to reduce the total amount of Company Securities to be included in
such offering to the amount recommended by such managing underwriter or
underwriters and such number of Registrable Securities and other Company
Securities shall be allocated as follows:

(i) Priority on Company Registrations. If a Piggyback Registration is not a
Demand Registration: (a) first, the securities the Company proposes to sell,
(b) second, the Registrable Securities requested to be included in such
registration, pro rata among the Holders requesting registration pursuant to
Section 3(a) on the basis of the percentage of Registrable Securities (on an
as-converted basis) requested to be included in such Registration Statement by
such Holders, and (c) third, other securities requested to be included in such
registration; and

(ii) Priority on Demand Registrations. If a Piggyback Registration is an
underwritten Demand Registration on behalf of the Key Investors, Registrable
Securities and other Company Securities shall be allocated as set forth in
Section 2(b) hereof.

(c) Nothing in this Section 3 is intended to limit the rights set forth in
Section 2 in the event the Piggyback Registration is also a Demand Registration.
In such a case, in the event of a conflict between Section 2 and Section 3,
Section 2 will prevail. For the avoidance of doubt, except as otherwise set
forth herein, all Holders (other than the Key Investors and their Permitted
Transferees) shall be limited to their rights to Piggyback Registration in order
to sell their Registrable Securities.

 

8



--------------------------------------------------------------------------------

Section 4. Shelf-Take Downs. At any time that a shelf registration statement
covering Registrable Securities pursuant to Section 2 or Section 3 is effective,
if any Key Investor or group of Key Investors delivers a notice to the Company
(a “Take-Down Notice”) stating that it intends to effect an underwritten
offering of all or part of its Registrable Securities included by it on the
shelf registration statement (a “Shelf Underwritten Offering”) and stating the
number of Registrable Securities to be included in the Shelf Underwritten
Offering, then the Company shall amend or supplement the shelf registration
statement as may be necessary in order to enable such Registrable Securities to
be distributed pursuant to the Shelf Underwritten Offering (taking into account
the inclusion of Registrable Securities by any other Holders pursuant to this
Section 4). In connection with any Shelf Underwritten Offering:

(a) such proposing Key Investor(s) shall also deliver the Take-Down Notice to
all other Persons holding Company Securities (including, without limitation,
Registrable Securities) included on such shelf registration statement and permit
each such Person to include such Company Securities included on the shelf
registration statement in the Shelf Underwritten Offering if such Person
notifies the proposing Key Investors and the Company within five (5) business
days after delivery of the Take-Down Notice to such Person; and

(b) in the event that the underwriter determines that marketing factors
(including an adverse effect on the per share offering price) require a
limitation on the number of shares which would otherwise be included in such
take down, the underwriter may limit the number of shares which would otherwise
be included in such take-down offering in the same manner as described in
Section 2(b) with respect to a limitation of shares to be included in a
registration.

Section 5. Restrictions on Public Sale by Holders of Registrable Securities.
Each Holder agrees, in connection with any underwritten offering of Registrable
Securities pursuant to a Registration Statement (whether or not such Holder
elected to include Registrable Securities in such Registration Statement), if
requested (pursuant to a written notice) by the managing underwriter or
underwriters in an underwritten offering, not to effect any public sale or
distribution of any Registrable Securities (except as part of such underwritten
offering), including a sale pursuant to Rule 144, or to make any short sale of,
loan, grant any option for the purchase of, or otherwise dispose of any
Registrable Securities, any other equity securities of the Company or any
securities convertible into or exchangeable or exercisable for any equity
securities of the Company, other than to an Affiliate or other Holder that has
agreed to the same restriction, without the prior written consent of the Company
or such underwriter, as the case may be, or to give any Demand Notice during the
period commencing on the date of the request (which shall be no earlier than
seven (7) days prior to the expected “pricing” of such offering) and continuing
for not more than 180 days (with respect to the Qualified Public Offering) or 90
days after the date of the Prospectus (or Prospectus supplement if the offering
is made pursuant to a “shelf” registration), or such shorter time as shall be
required by the managing underwriter, pursuant to which such public offering
shall be made, plus an extension period, which shall be no longer than seventeen
(17) days, as may be proposed by the managing underwriter to address the
regulations of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
regarding the publishing of research, or such lesser period as is required by
the managing underwriter; provided, that each Holder will agree to such
restricted period only if all executive officers and directors of the Company
enter into similar agreements, and the Company has used reasonable best efforts
to cause all other holders of at least 5% of the Company’s voting securities to
enter into similar agreements.

 

9



--------------------------------------------------------------------------------

Section 6. Registration Procedures. Subject to Section 2(c), if and whenever the
Company is required to use its reasonable best efforts to effect the
registration of any Registrable Securities under the Securities Act as provided
in Section 2 and Section 3 hereof, the Company shall effect such registration to
permit the sale of such Registrable Securities in accordance with the intended
method or methods of disposition thereof, and pursuant thereto the Company shall
cooperate in the sale of the securities and shall, as expeditiously as possible:

(a) prepare and file with the SEC a Registration Statement or Registration
Statements on such form as shall be available for the sale of the Registrable
Securities by the applicable Holders thereof or by the Company in accordance
with the intended method or methods of distribution thereof, and use its
reasonable best efforts to cause such Registration Statement to become effective
and to remain effective as provided herein (including by means of a shelf
registration statement pursuant to Rule 415 under the Securities Act if so
requested and if the Company is then eligible to use such registration);
provided, however, that before filing a Registration Statement or Prospectus or
any amendments or supplements thereto (excluding documents that would be
incorporated or deemed to be incorporated therein by reference), the Company
shall furnish or otherwise make available to the Holders of the Registrable
Securities covered by such Registration Statement, their counsel and the
managing underwriters, if any, copies of all such documents proposed to be
filed, which documents will be subject to the reasonable review and comment of
such counsel, and such other documents reasonably requested by such counsel,
including any comment letter from the SEC, and, if requested by such counsel,
provide such counsel reasonable opportunity to participate in the preparation of
such Registration Statement and each Prospectus included therein and such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access to the Company’s books and records,
officers, accountants and other advisors, in all cases subject to Section 6(p)
below;

(b) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement continuously effective during the period provided herein and comply in
all material respects with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement; and
cause the related Prospectus to be supplemented by any Prospectus supplement as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of the securities covered by such Registration
Statement, and as so supplemented to be filed pursuant to Rule 424 (or any
similar provisions then in force) under the Securities Act;

(c) notify each selling Holder, its counsel and the managing underwriters, if
any, promptly, and (if requested by any such Person) confirm such notice in
writing, (i) when a Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a Registration Statement or related Prospectus or
for additional information, (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of a

 

10



--------------------------------------------------------------------------------

Registration Statement or the initiation of any proceedings for that purpose,
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose, and (v) if the Company has
knowledge of the happening of any event that makes any statement made in such
Registration Statement or related Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in such Registration Statement,
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading (which notice shall
notify the selling Holders only of the occurrence of such an event and shall
provide no additional information regarding such event to the extent such
information would constitute material non-public information);

(d) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement, or the lifting
of any suspension of the qualification (or exemption from qualification) of any
of the Registrable Securities for sale in any jurisdiction at the earliest date
reasonably practical;

(e) if requested by the managing underwriters, if any, or any Key Investor,
promptly include in a Prospectus supplement or post-effective amendment such
information as the managing underwriters, if any, and such Key Investor may
reasonably request in order to permit the intended method of distribution of
such securities and make all required filings of such Prospectus supplement or
such post-effective amendment as soon as practicable after the Company has
received such request; provided, however, that the Company shall not be required
to take any actions under this Section 6(e) that are not, in the opinion of
counsel for the Company, in compliance with applicable law;

(f) furnish or make available to each selling Holder, its counsel and each
managing underwriter, if any, without charge, at least one conformed copy of the
Registration Statement, the Prospectus and Prospectus supplements, if
applicable, and each post-effective amendment thereto, including financial
statements (but excluding schedules, all documents incorporated or deemed to be
incorporated therein by reference, and all exhibits, unless requested in writing
by such Holder, counsel or underwriter);

(g) deliver to each selling Holder, its counsel, and the underwriters, if any,
without charge, as many copies of the Prospectus or Prospectuses (including each
form of Prospectus) and each amendment or supplement thereto as such Persons may
reasonably request from time to time in connection with the distribution of the
Registrable Securities; and the Company, subject to the last paragraph of this
Section 6, hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders and the underwriters, if any,
in connection with the offering and sale of the Registrable Securities covered
by such Prospectus and any such amendment or supplement thereto;

 

11



--------------------------------------------------------------------------------

(h) prior to any Public Offering, use its commercially reasonable efforts to
register or qualify or cooperate with the selling Holders, the underwriters, if
any, and their respective counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or “Blue Sky”
laws of such jurisdictions within the United States as any seller or underwriter
reasonably requests in writing and to keep each such registration or
qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and to take any other
action that may be necessary or advisable to enable such Holders to consummate
the disposition of such Registrable Securities in such jurisdiction; provided,
however, that the Company will not be required to (i) qualify generally to do
business in any jurisdiction where it is not then so qualified or (ii) take any
action that would subject it to general service of process in any such
jurisdiction where it is not then so subject;

(i) cooperate with the selling Holders and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
legends) representing Registrable Securities to be sold after receiving written
representations from each selling Holder that the Registrable Securities
represented by the certificates so delivered by such Holder will be transferred
in accordance with the Registration Statement, and enable such Registrable
Securities to be in such denominations and registered in such names as the
managing underwriters, if any, or such Holders may request at least two
(2) business days prior to any sale of Registrable Securities in a firm
commitment public offering, but in any other such sale, within ten (10) business
days prior to having to issue the securities;

(j) upon the occurrence of, and its knowledge of, any event contemplated by
Section 6(c)(v) above, prepare a supplement or post-effective amendment to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities being sold thereunder, such Prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading;

(k) prior to the effective date of the Registration Statement relating to the
Registrable Securities, provide a CUSIP number for the Registrable Securities;

(l) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement;

(m) use its commercially reasonable efforts to cause all Registrable Securities
to be offered (i) in connection with the Qualified Public Offering to be listed
on an internationally recognized securities exchange and (ii) in connection with
any other Public Offering, to be listed on an internationally recognized
securities exchange (which, if shares of the particular class of Registrable
Securities are at that time listed on an exchange, shall be such exchange) as
the case may be, prior to the effectiveness of the relevant Registration
Statement;

 

12



--------------------------------------------------------------------------------

(n) with respect to any sale of Registrable Securities pursuant to a firm
commitment underwritten offering, enter into such agreements (including an
underwriting agreement in form, scope and substance as is customary in
underwritten offerings) reasonably requested by any Key Investor (including
those reasonably requested by the managing underwriters, if any) to expedite or
facilitate the disposition of such Registrable Securities, and in such
connection, (i) make such representations and warranties to the selling Holders
and the underwriters, if any, with respect to the business of the Company and
its subsidiaries, and the Registration Statement, Prospectus and documents, if
any, incorporated or deemed to be incorporated by reference therein, in each
case, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings, and, if true, confirm the same if and
when requested, (ii) use its commercially reasonable efforts to furnish to the
selling Holders opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriters, if any, and counsels to the selling
Holders), addressed to each selling Holder of Registrable Securities and each of
the underwriters, if any, covering the matters customarily covered in opinions
requested in underwritten offerings and such other matters as may be reasonably
requested by such counsel and underwriters, (iii) use its commercially
reasonable efforts to obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of the Company (and, if necessary, any
other independent certified public accountants of any subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement) who have certified the financial statements included in such
Registration Statement, addressed to each selling Holder of Registrable
Securities (unless such accountants shall be prohibited from so addressing such
letters by applicable standards of the accounting profession) and each of the
underwriters, if any, such letters to be in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
underwritten offerings and (v) deliver such documents and certificates as may be
reasonably requested by any of the Key Investors, their counsel and the managing
underwriters, if any, to evidence the continued validity of the representations
and warranties made pursuant to Section 6(n)(i) above and to evidence compliance
with any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company. The above shall be done at each closing
under such underwriting or similar agreement, or as and to the extent required
thereunder;

(o) make available for inspection by a representative of the selling Holder of
Registrable Securities, any underwriter participating in any such disposition of
Registrable Securities, if any, and any attorneys or accountants retained by
such selling Holders or underwriter, at the offices where normally kept, during
reasonable business hours, all financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries, and cause the
officers, directors and employees of the Company and its subsidiaries to supply
all information in each case reasonably requested by any such representative,
underwriter, attorney or accountant in connection with such Registration
Statement; provided, however, that any information that is not generally
publicly available at the time of delivery of such information shall be kept
confidential by such Persons unless (i) disclosure of such information is
required by court or administrative order, (ii) disclosure of such information,
in the opinion of counsel to such Person, is required by law or applicable legal
process, or (iii) such information becomes generally available to the public
other than as a result of a non-permitted disclosure or failure to safeguard by
such Person. In the case of a proposed disclosure pursuant to

 

13



--------------------------------------------------------------------------------

(i) or (ii) above, such Person shall be required to give the Company written
notice of the proposed disclosure prior to such disclosure (to the extent
permitted by law) and, if requested by the Company, assist the Company in
seeking to prevent or limit the proposed disclosure. Without limiting the
foregoing, no such information shall be used by such Person as the basis for any
market transactions in securities of the Company or its subsidiaries in
violation of law;

(p) cause its officers to use their commercially reasonable efforts to support
the marketing of the Registrable Securities covered by the Registration
Statement (including, without limitation, participation in “road shows”); and

(q) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA.

The Company may require each Holder of Registrable Securities as to which any
registration is being effected to furnish to the Company in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request in writing and the Company may exclude from
such registration the Registrable Securities of any Holder who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.

Each Holder agrees if such Holder has Registrable Securities covered by such
Registration Statement that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 6(c)(ii), 6(c)(iii),
6(c)(iv) or 6(c)(v) hereof, such Holder will forthwith discontinue disposition
of such Registrable Securities covered by such Registration Statement or
Prospectus until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 6(j) hereof, or until it is advised
in writing by the Company that the use of the applicable Prospectus may be
resumed, and has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus;
provided, however, that the time periods under Section 2 with respect to the
length of time that the effectiveness of a Registration Statement must be
maintained shall automatically be extended by the amount of time the Holder is
required to discontinue disposition of such securities.

Section 7. Registration Expenses. All reasonable fees and expenses incident to
the performance of or compliance with this Agreement by the Company, including,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with the SEC and with FINRA and (B) of compliance with securities or Blue Sky
laws, including, without limitation, any fees and disbursements of counsel for
the underwriters in connection with Blue Sky qualifications of the Registrable
Securities pursuant to Section 6(h)), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities in a
form eligible for deposit with The Depository Trust Company and of printing
Prospectuses if the printing of Prospectuses is requested by the managing
underwriters, if any, or by any Key Investor), (iii) messenger, telephone and
delivery expenses of the Company, (iv) fees and disbursements of counsel for the
Company, (v) expenses of the Company incurred in connection with any road show,
(vi) fees and

 

14



--------------------------------------------------------------------------------

disbursements of all independent certified public accountants referred to in
Section 6(n)(iii) hereof (including, without limitation, the expenses of any
“cold comfort” letters required by this Agreement) and any other Persons,
including special experts retained by the Company, (vii) reasonable expenses of
the selling Key Investors, including without limitation, fees and disbursements
of one counsel for such Key Investors (which counsel shall be subject to the
reasonable approval of the Company) whose shares are included in a Registration
Statement, which counsel shall be selected mutually by the Key Investors (or if
only one Key Investor is participating, then by such Key Investor), and
(viii) any fees and disbursements of underwriters customarily paid by the
issuers or sellers of securities, including, without limitation, liability
insurance if the Company so desires or if the underwriters so require, shall
each be borne by the Company whether or not any Registration Statement is filed
or becomes effective; provided, however, that the foregoing shall be subject to
clause (iii) of the last sentence of Section 2(e) hereof, to the extent
applicable. In addition, the Company shall pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the securities to
be registered on any securities exchange and rating agency fees and the fees and
expenses of any Person, including special experts, retained by the Company
(“Internal Expenses”).

The Company shall not be required to pay (i) fees and disbursements of any
counsel retained by any Holder or by any underwriter (except as set forth in
clauses 7(i)(B) and 7(vii)), or (ii) any underwriter’s fees (including
discounts, commissions or fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals) relating to the distribution of
the Registrable Securities (other than as otherwise set forth in this
Section 7).

Section 8. Indemnification.

(a) Indemnification by the Company. In the event of any registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, the
Company shall indemnify and hold harmless, to the fullest extent permitted by
law, each Holder whose Registrable Securities are covered by a Registration
Statement or Prospectus and each Person who controls each such Holder (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and each underwriter, if any, and each Person who controls (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
such underwriter, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, costs of preparation and
reasonable attorneys’ fees and any legal or other fees or expenses incurred by
such party in connection with any investigation or Proceeding), expenses,
judgments, fines, penalties, charges and amounts paid in settlement
(collectively, “Losses”), as incurred, arising out of or based upon any untrue
statement (or alleged untrue statement) of a material fact contained in any
Registration Statement under which such Registrable Securities were registered
under the Securities Act, any preliminary, final or summary Prospectus,
contained therein or related thereto, or any amendment or supplement thereto,
together with the documents incorporated by reference therein, or any free
writing prospectus utilized in connection therewith, incident to any such
registration, qualification, or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and (without limitation
of the preceding portions of this Section 8(a)) will reimburse each such

 

15



--------------------------------------------------------------------------------

Holder and each Person who controls each such Holder, each such underwriter, and
each person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such claim, loss, damage, liability, or action; provided that the
Company will not be liable to a Holder or underwriter in any such case to the
extent that any such Losses arise out of or are based on any untrue statement or
omission by such Holder or underwriter, but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such Registration Statement, preliminary, final or summary Prospectus,
contained therein or related thereto, or any amendment or supplement thereto,
together with the documents incorporated by reference therein, or any free
writing prospectus utilized in connection therewith in reliance upon and in
conformity with written information that is furnished to the Company by such
Holder or underwriter for use therein and relates to such Holder or underwriter,
as applicable. It is agreed that the indemnity agreement contained in this
Section 8(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld).

(b) Indemnification by Holder of Registrable Securities. In the event of any
registration of any Registrable Securities under the Securities Act pursuant to
this Agreement, each Holder whose Registrable Securities are included on such
Registration Statement shall indemnify and hold harmless, to the fullest extent
permitted by law, severally and not jointly with any other Holders of
Registrable Securities included on such Registration Statement, the Company, its
directors, its officers who sign the Registration Statement, and each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) and all other prospective sellers, from and
against all Losses arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in such Registration Statement
under which such Registrable Securities were registered under the Securities
Act, any preliminary, final or summary Prospectus, contained therein or related
thereto, or any amendment or supplement thereto, together with the documents
incorporated by reference therein, or any free writing prospectus utilized in
connection therewith, incident to any such registration, qualification, or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will (without limitation of the portions of this
Section 8(b)) reimburse the Company, its directors, its officers who sign the
Registration Statement, and each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
and all other prospective sellers for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability, or action, in each case to the extent, but only to the
extent, that such untrue statement or omission is made in such Registration
Statement, preliminary, final or summary Prospectus, contained therein or
related thereto, or any amendment or supplement thereto, together with the
documents incorporated by reference therein, or any free writing prospectus
utilized in connection therewith in reliance upon and in conformity with written
information that is furnished to the Company by such Holder expressly for
inclusion therein and that relates to such Holder; provided, however, that the
obligations of such Holder hereunder shall not apply to amounts paid in
settlement of any such claims, losses, damages, or liabilities (or actions in
respect thereof) if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld); and provided,
further, that the liability of such Holder shall be limited to the net proceeds
received by such selling Holder from the sale of Registrable Securities covered
by such Registration Statement.

 

16



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall give
prompt notice to the party from which such indemnity is sought (the
“Indemnifying Party”) of any claim or of the commencement of any Proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
materially prejudiced by such delay or failure. The Indemnifying Party shall
have the right, exercisable by giving written notice to an Indemnified Party
promptly after the receipt of written notice from such Indemnified Party of such
claim or Proceeding, to, unless in the Indemnified Party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, assume, at the Indemnifying Party’s expense, the
defense of any such claim or Proceeding, with counsel reasonably satisfactory to
such Indemnified Party; provided, however, that an Indemnified Party shall have
the right to employ separate counsel in any such claim or Proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (i) the Indemnifying
Party agrees to pay such fees and expenses; or (ii) the Indemnifying Party fails
promptly to assume, or in the event of a conflict of interest cannot assume, the
defense of such claim or Proceeding or fails to employ counsel reasonably
satisfactory to such Indemnified Party, in which case the Indemnified Party
shall have the right to employ separate counsel and to assume the defense of
such claim or proceeding at the Indemnifying Party’s expense; provided, further,
however, that the Indemnifying Party shall not, in connection with any one such
claim or Proceeding or separate but substantially similar or related claims or
Proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the Indemnified Parties, or for fees and expenses that are not
reasonable. Whether or not such defense is assumed by the Indemnifying Party,
such Indemnifying Party will not be subject to any liability for any settlement
made without its consent (but such consent will not be unreasonably withheld).
The Indemnifying Party shall not consent to entry of any judgment or enter into
any settlement that does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such claim or litigation for which such Indemnified Party would be
entitled to indemnification hereunder.

(d) Contribution. If the indemnification provided for in this Section 8 is
unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission

 

17



--------------------------------------------------------------------------------

or alleged omission to state a material fact, has been made (or omitted) by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8(d), an Indemnifying Party that
is a selling Holder shall not be required to contribute any amount in excess of
the amount that such Indemnifying Party has otherwise been, or would otherwise
be, required to pay pursuant to Section 8(b) by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control except to the extent such provisions are less favorable to any Holder,
as applicable.

Section 9. Rule 144.

(a) The Company shall (i) file the reports required to be filed by it under the
Securities Act and the Exchange Act in a timely manner, and (ii) furnish to each
Holder forthwith upon written request, (x) a written statement by the Company as
to its compliance with the reporting requirements of Rule 144, the Securities
Act and the Exchange Act, (y) a copy of the most recent annual or quarterly
report of the Company, and (z) such other reports and documents so filed by the
Company as such Holder may reasonably request in availing itself of Rule 144,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Securities Act within the
limitations of the exemption provided by Rule 144. Upon the request of any
Holder, the Company shall deliver to such Holder a written statement as to
whether it has complied with such requirements.

(b) The foregoing provisions of this Section 9 are not intended to modify or
otherwise affect any restrictions on transfers of securities contained in the
Stockholders’ Agreement.

Section 10. Underwritten Registrations. If any Demand Registration is an
underwritten offering, the Key Investors participating therein shall have the
right to mutually select (or if only one Key Investor is participating, such Key
Investor shall have the right to select) the investment banker or investment
bankers and managers to administer the offering, subject to approval by the
Company, not to be unreasonably withheld. The Company shall have the right to
select the investment banker or investment bankers and managers to administer
any Piggyback Registration.

 

18



--------------------------------------------------------------------------------

No Person may participate in any underwritten registration hereunder unless such
Person (i) agrees to sell the Registrable Securities it desires to have covered
by Registration Statement on the basis provided in any underwriting arrangements
in customary form, (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements, provided that such Person
shall not be required to make any representations or warranties other than those
related to title and ownership of such Person’s shares and as to the accuracy
and completeness of statements made in a Registration Statement, Prospectus,
offering circular, or other document in reliance upon and in conformity with
written information that is furnished to the Company or the managing underwriter
by such Person for use therein and that relates to such Person and
(iii) cooperates with the Company’s reasonable requests in connection with such
registration or qualification (it being understood that the Company’s failure to
perform its obligations hereunder, which failure is caused by such person’s
failure to cooperate with such reasonable requests, will not constitute a breach
by the Company of this Agreement).

Section 11. Limitation on Subsequent Registration Rights. From and after the
date of this Agreement, the Company shall not, without the prior written consent
of each Key Investor and a majority vote of the board of directors of the
Company, enter into any agreement with any holder or prospective holder of any
Company Security giving such holder or prospective holder any registration
rights the terms of which are more favorable than the registration rights
granted to the Key Investors hereunder, or which would reduce the amount of
Registrable Securities the Key Investors can include in any registration
statement filed pursuant to Section 2 hereof, unless such rights are subordinate
in all respects to those of the Key Investors.

Section 12. Miscellaneous.

(a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this section, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the written consent of the Company, each Key Investor and Holders of at
least a majority of the Registrable Securities outstanding. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Key Investors whose
securities are being sold pursuant to a Registration Statement may be given by
each Key Investor with Registrable Securities being sold pursuant to such
Registration Statement.

(b) Notices. All notices required to be given hereunder shall be in writing and
shall be deemed to be duly given if personally delivered, telecopied and
confirmed, or mailed by certified mail, return receipt requested, or overnight
delivery service with proof of receipt maintained, at the following address (or
any other address that any such party may designate by written notice to the
other parties):

If to the Company, to the address of its principal executive offices.

If to any Holder, to such Holder’s address as set forth on the records of the
Company.

 

19



--------------------------------------------------------------------------------

Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by telecopy, be deemed received on the first
business day following confirmation; shall, if delivered by overnight delivery
service, be deemed received the first business day after being sent; and shall,
if delivered by mail, be deemed received upon the earlier of actual receipt
thereof or five (5) business days after the date of deposit in the United States
mail.

(c) Successors and Assigns; Status. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties,
including the Company and subsequent Holders who have acquired Registrable
Securities, directly or indirectly, from the Holders in accordance with the
provisions of the Stockholders’ Agreement; provided, however, that such assignee
shall not be entitled to such rights unless such assignee shall have executed
and delivered to the Company an Addendum Agreement substantially in the form of
Exhibit B hereto (which shall also be executed by the Company) promptly
following the acquisition of such Registrable Securities, in which event such
assignee shall be deemed a Holder or an Investor, to the same extent as the
applicable Assignor, for purposes of this Agreement. Except as provided in
Section 8 with respect to an Indemnified Party, nothing expressed or mentioned
in this Agreement is intended or shall be construed to give any Person other
than the parties hereto and their respective successors and permitted assigns
any legal or equitable right, remedy or claim under, in or in respect of this
Agreement or any provision herein contained.

(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(e) Headings. The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

(f) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York.

(g) Jurisdiction. The parties hereto hereby irrevocably submit to the
non-exclusive jurisdiction of the courts of the State of New York and the
federal courts of the United States of America located in the Borough of
Manhattan, State of New York, and appropriate appellate courts therefrom, over
any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby, and each party hereby irrevocably agrees that
all claims in respect of such dispute or proceeding may be heard and determined
in such courts. The parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any dispute arising out of or relating to this
Agreement or any of the transactions contemplated hereby brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the

 

20



--------------------------------------------------------------------------------

judgment or in any other manner provided by law. This consent to jurisdiction is
being given solely for purposes of this Agreement and is not intended to, and
shall not confer consent to jurisdiction with respect to any other dispute in
which a party to this Agreement may become involved.

Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action, or proceeding of the nature specified in
the paragraph above by the mailing of a copy thereof in the manner specified by
the provisions of subsection (b) of this Section 12.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

(h) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(i) Entire Agreement. This Agreement, the Investment Agreement and the
Stockholders’ Agreement are intended by the parties as a final expression of
their agreement, and are intended to be a complete and exclusive statement of
the agreement and understanding of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein, with
respect to the registration rights granted by the Company with respect to
Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

(j) Securities Held by the Company or its Subsidiaries. Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its
subsidiaries shall not be counted in determining whether such consent or
approval was given by the Holders of such required percentage.

(k) Specific Performance. The parties hereto recognize and agree that money
damages may be insufficient to compensate the Holders for breaches by the
Company of the terms hereof and, consequently, that the equitable remedy of
specific performance of the terms hereof will be available in the event of any
such breach.

(l) Term. This Agreement shall terminate with respect to any Holder (including
its Permitted Transferees that hold Registrable Securities) on the date on which
such Holder (together with its Permitted Transferees) ceases to own beneficially
at least 5% of the

 

21



--------------------------------------------------------------------------------

Registrable Securities contemplated to be acquired by such Holder pursuant to
its Maximum Committed Percentage, or acquired by such Holder on the
Determination Date; provided, however, that, if any Holder has sold more than
95% of the Registrable Securities acquired by such Holder pursuant to its
Maximum Committed Percentage, or by such Holder on the Determination Date (not
including sales to affiliates or Permitted Transferees), but Registrable
Securities that such Holder proposed to sell have been subject to the
underwriter cutbacks described in Section 2(b) or 3(b), then this Agreement
shall not terminate with respect to such Holder until all of such Holder’s
Registrable Securities have been sold; provided, that the next time such Holder
seeks to register Registrable Securities, it seeks to register all of its
remaining Registrable Securities; provided, further, that, each Holder’s rights
and obligations pursuant to Section 8, as well as the Company’s obligations to
pay expenses pursuant to Section 7, shall survive with respect to any
registration statement in which any Registrable Securities of the Holder were
included and each Holder’s obligations under Section 5 shall continue in respect
of any lock-up period that commenced prior to termination.

[Signatures appear on following page.]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first above written.

 

COMPANY TGR FINANCIAL, INC. By:  

/s/ Gary L. Tice

Name:   Gary L. Tice Title:   Chairman and Chief Executive Officer

[Signature Page—Registration Rights Agreement]



--------------------------------------------------------------------------------

KEY INVESTORS LIGHTYEAR FUND II, L.P. By:   Lightyear Fund II GP, L.P., its
general partner By:   Lightyear Fund II GP Holdings, LLC, its general partner
By:  

/s/ Timothy Kacani

Name:   Timothy Kacani Title:   Authorized Signatory LIGHTYEAR CO-INVEST
PARTNERSHIP II, L.P. By:   Lightyear Fund II GP Holdings, LLC, its general
partner By:  

/s/ Timothy Kacani

Name:   Timothy Kacani Title:   Authorized Signatory

[Signature Page—Registration Rights Agreement]



--------------------------------------------------------------------------------

BAY II RESOURCE PARTNERS, L.P. By:  

/s/ Ned Case

Name:     Ned Case Title:   Vice President BAY RESOURCE PARTNERS, L.P. By:  

/s/ Ned Case

Name:   Ned Case Title:   Vice President BRP II FINANCIAL INVESTMENTS, LLC By:  

/s/ Ned Case

Name:   Ned Case Title:   Vice President

/s/ Thomas E. Claugus

Thomas E. Claugus

[Signature Page—Registration Rights Agreement]



--------------------------------------------------------------------------------

INVESTORS CRADLE COVE PARTNERS II, L.P. By:  

/s/ Shivan Govindan

Name:   Shivan Govindan Title:   President CRADLE COVE INVESTMENT OPPORTUNITIES
FUND, L.P. By:  

/s/ Shivan Govindan

Name:   Shivan Govindan Title:   President BAUM PRIVATE INVESTMENTS, LLC By:  

/s/ Theodore Baum

Name:   Theodore Baum Title:   President COMPASS ISLAND INVESTMENT OPPORTUNITIES
FUND A, L.P. By:  

/s/ Shivan Govindan

Name:   Shivan Govindan Title:   President

[Signature Page—Registration Rights Agreement]



--------------------------------------------------------------------------------

ENDICOTT OPPORTUNITY PARTNERS III, L.P. By:   W.R. Endicott III, L.L.C., its
general partner By:  

/s/ Robert I. Usdan

Name:   Robert I. Usdan Title:   Managing Member

[Signature Page—Registration Rights Agreement]



--------------------------------------------------------------------------------

JOHN RODGERS, L.P. By:   USS-Constitution GP, LLC, its general partner By:  
Constitution Capital Partners, LLC, its managing member By:  

/s/ Daniel M. Cahill

Name:   Daniel M. Cahill Title:   Authorized Signatory

[Signature Page—Registration Rights Agreement]



--------------------------------------------------------------------------------

S-FNBGC LP By:   S-FNBGC GP Inc., its general partner By:  

/s/ Anthony G. Barbuto

Name:   Anthony G. Barbuto Title:   Director

[Signature Page—Registration Rights Agreement]



--------------------------------------------------------------------------------

BANC FUND VII L.P. By:   MidBanc VII L.P., its general partner By:   THE BANC
FUNDS COMPANY, L.L.C.,   its general partner By:  

/s/ Charles J. Moore

Name:   Charles J. Moore Title:   Member BANC FUND VIII L.P. By:   MidBanc VIII
L.P., its general partner By:  

THE BANC FUNDS COMPANY, L.L.C.,

its general partner

By:  

/s/ Charles J. Moore

Name:   Charles J. Moore Title:   Member

[Signature Page—Registration Rights Agreement]



--------------------------------------------------------------------------------

GC PARTNERS INTERNATIONAL LTD. By:  

/s/ David Golub

Name:   David Golub Title:   Director GEMS FUND, L.P. By:   GEMS, Associates,
LLC, its general partner By:  

/s/ David Golub

Name:   David Golub Title:   Managing Member

[Signature Page—Registration Rights Agreement]



--------------------------------------------------------------------------------

PRIME CAPITAL MASTER SPC – GOT WAT MAC SEGREGATED PORTFOLIO By:   Waterstone
Capital Management, LP, as investment manager By:  

/s/ Jeffrey C. Erb

Name:   Jeffrey C. Erb Title:   General Counsel WATERSTONE MARKET NEUTRAL MASTER
FUND, LTD. By:   Waterstone Capital Management, LP, as investment manager By:  

/s/ Jeffrey C. Erb

Name:   Jeffrey C. Erb Title:   General Counsel WATERSTONE MARKET NEUTRAL MAC
51, LTD. By:   Waterstone Capital Management, LP, as investment manager By:  

/s/ Jeffrey C. Erb

Name:   Jeffrey C. Erb Title:   General Counsel WATERSTONE OFFSHORE AD FUND,
LTD. By:   Waterstone Capital Management, LP, as investment manager By:  

/s/ Jeffrey C. Erb

Name:   Jeffrey C. Erb Title:   General Counsel

[Signature Page—Registration Rights Agreement]



--------------------------------------------------------------------------------

CONTEXT BH PARTNERS, LP By:   CCP BH Management III, LP, as investment manager
By:  

/s/ Robert Hendershott

Name:   Robert Hendershott Title:   Member

[Signature Page—Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Registration Rights Agreement

Holder

Counterpart Signature Page

Reference is hereby made to that certain Registration Rights Agreement, dated as
of                      (the “Registration Rights Agreement”), by and among TGR
Financial, Inc., a Florida corporation (“Issuer”), and the several investors
party thereto, as the same may be amended or modified from time to time in
accordance with its terms. By signing below, the undersigned hereby acknowledges
receipt of the Registration Rights Agreement and becomes a party to, and bound
by all of the terms and conditions of, the Registration Rights Agreement as a
Holder.

 

Executed this      day of                  Holder: [HOLDER NAME] By:  

 

Name:   Title:  

Exhibit



--------------------------------------------------------------------------------

SCHEDULE I

KEY INVESTORS

LIGHTYEAR ENTITIES

LIGHTYEAR CO-INVEST PARTNERSHIP II, L.P.

LIGHTYEAR FUND II, L.P.

GMT ENTITIES

BAY II RESOURCE PARTNERS, L.P.

BAY RESOURCE PARTNERS, L.P.

BRP II FINANCIAL INVESTMENTS, LLC

Thomas E. Claugus

INVESTORS

CRADLE COVE PARTNERS II, L.P.

CRADLE COVE INVESTMENT OPPORTUNITIES FUND, L.P.

BAUM PRIVATE INVESTMENTS, LLC

COMPASS ISLAND INVESTMENT OPPORTUNITIES FUND A, L.P.

ENDICOTT OPPORTUNITY PARTNERS III, L.P.

JOHN RODGERS, L.P.

S-FNBGC LP

BANC FUND VII L.P.

BANC FUND VIII L.P.

GC PARTNERS INTERNATIONAL LTD

GEMS FUND, L.P.

PRIME CAPITAL MASTER SPC – GOT WAT MAC SEGREGATED PORTFOLIO

WATERSTONE MARKET NEUTRAL MASTER FUND, LTD.

WATERSTONE MARKET NEUTRAL MAC 51, LTD.

WATERSTONE OFFSHORE AD FUND, LTD.

CONTEXT BH PARTNERS, LP

HOLDERS

Schedule



--------------------------------------------------------------------------------

EXHIBIT B

ADDENDUM AGREEMENT

This Addendum Agreement is made this      day of             , 20    , by and
between                      (the “Holder”) and TGR Financial, Inc., a Florida
corporation (the “Company”), pursuant to a Registration Rights Agreement dated
as of                      (the “Agreement”), by and among the Company and the
various Investors and Holders party thereto. Capitalized terms used herein but
not otherwise defined herein shall have the meanings ascribed to them in the
Agreement.

WITNESSETH:

WHEREAS, the Company has agreed to provide registration rights with respect to
the Registrable Securities as set forth in the Agreement; and

WHEREAS, the Holder has acquired Registrable Securities directly or indirectly
from the Investor;

WHEREAS, such Investor has assigned [certain of][its] rights with respect to
such Registrable Securities to the Holder; and

WHEREAS, the Company and the Investors have required in the Agreement that all
persons desiring registration rights must enter into an Addendum Agreement
binding the Holder to the Agreement to the same extent as if it were an original
party thereto;

NOW, THEREFORE, in consideration of the mutual promises of the parties, the
Holder acknowledges that it has received and read the Agreement and that the
Holder shall be bound by, and shall have the benefit of, all of the terms and
conditions set out in the Agreement to the same extent as if it were an original
party to the Agreement and shall be deemed to be an Investor and/or Holder
thereunder with the same rights of such Investor and/or Holder to the extent so
assigned.

 

 

Holder

 

Acknowledged and agreed: TGR FINANCIAL, INC. By:  

 

Name:  

Title:

 

Exhibit B